Case 1:21-cr-20105-RNS Document 41 Entered on FLSD Docket 06/17/2021 Page 1 of 1



                           United States District Court
                                     for the
                           Southern District of Florida

   United States of America,            )
   Plaintiff                            )
                                        )
   v.                                   )
                                          Criminal Case No. 21-20105-CR-Scola
                                        )
   David C. Coggins                     )
   USM No. 21125-104,                   )
   Defendant.                           )

               Order Granting Motion to Extend Surrender Date
         This matter is before the Court on Defendant’s Motion to Amend
  Judgment, filed June 16, 2021.     Defendant requests the Court amend the
  previously amended judgment (ECF No. 39) to change Defendant’s surrender
  date from June 18, 2021 to July 2, 2021. It is hereby
        Ordered and Adjudged that the Defendant’s Motion to Change Surrender
  Date (ECF No. 40) is granted. Defendant shall surrender for service of sentence
  at the institution designated by the Bureau of Prisons at 12:00 noon on July 2,
  2021. If not designated by the specified date, the defendant shall surrender to
  the U.S. Marshals Service at the Wilkie D. Ferguson, Jr. U.S. Courthouse, 400
  North Miami Avenue, 6th floor, Miami, Florida 33128.
        Done and Ordered at Miami, Florida, on June 16, 2021.



                                            _____________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge


  cc:   Counsel of record
        U.S. Probation Officer
        U.S. Marshals Service
